92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joseph ALLEN, Jr., Defendant-Appellant.
No. 94-50027.
United States Court of Appeals, Ninth Circuit.
July 30, 1996.

1
Before:  SCHROEDER and KLEINFELD, Circuit Judges, and KING,* District Judge.

ORDER

2
The Supreme Court has vacated our decision affirming Allen's conviction and sentence, 56 F.3d 73 (9th Cir.1995), and remanded for further consideration in light of Bailey v. U.S., 516 U.S. ----, 116 S.Ct. 501.   See Allen v. U.S., No. 95-7356.   The judgment of the district court is reversed and the case remanded for such proceedings as may be appropriate in light of Bailey.   The mandate shall issue immediately.



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation